Citation Nr: 0639238	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-44 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the character of the appellant's discharge from his 
period of service from January 1971 to August 1974 is a bar 
to Department of Veterans Affairs benefits, except health 
care.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The appellant had active service from January 1971 to August 
1974.  The period of service was characterized as being an 
undesirable discharge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an administrative decision of February 
2004 by the Department of Veterans Affairs (VA), Milwaukee, 
Wisconsin, Regional Office (RO).  In the decision, the RO 
held that the character of the appellant's discharge from his 
second period of service precluded certain VA benefits.

A hearing was held at the RO before the undersigned Member of 
the Board in September 2006.  


FINDINGS OF FACT

1.  The appellant was absent without leave (AWOL) during 
service from May 3, 1971, to May 12, 1971; from July 6, 1972 
to January 9, 1973, and from December 18, 1973, to December 
28, 1973.

2.  The appellant was also disciplined and/or counseled in 
service for offenses including being absent from his place of 
duty in June 1973; not making a conscientious effort to pay 
his bills in July 1973, August 1973 and again in December 
1973; failure to go to his appointed place of duty on three 
occasions in July 1973; failure to obey a lawful order in 
December 1973, and being late for duty on seven occasions in 
February and March 1974. 

3.  Discharge proceedings reflect that he had a disregard of 
military discipline with a complete lack of motivation in the 
performance of his duties.  

4.  He was administratively discharged from service under 
other than honorable conditions characterized as being an 
Undesirable Discharge.

5.  The appellant's conduct in service which resulted in the 
discharge constituted willful and persistent misconduct.

6.  The appellant was not insane at the time of the offenses 
which led to his discharge.


CONCLUSION OF LAW

The character of the appellant's discharge from his period of 
service is a bar to VA benefits, except heath care.  
38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. § 3.12 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that each of the content 
requirements of notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) has been fully satisfied.  The appellant 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  The communications, such as letters 
from the RO dated in September 2003 and August 2005 provided 
the appellant with an explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters 
adequately told the appellant to submit any evidence in his 
possession.  The  initial duty-to-assist letter was provided 
prior to the adjudication of his claim. The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record includes the appellant's service 
medical records and service personnel records.  He testified 
at a hearing before a Veterans Law Judge.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the appellant's claim.  Therefore, no further assistance to 
the appellant with the development of evidence is required.  

The appellant contends that the RO made a mistake by 
concluding that the character of his discharge precluded 
entitlement to certain VA benefits.  He states that his time 
in service was very stressful, and that this resulted in 
mental problems.

If the former service member did not die in service, pension, 
compensation, or dependency and indemnity compensation is not 
payable unless the period of service on which the claim was 
based was terminated by a discharge or release under 
conditions other than dishonorable.  See 38 U.S.C.A. 
§§ 101(2), 5303; 38 C.F.R. § 3.12.  A discharge under 
honorable conditions is binding on the VA as to the character 
of discharge.  See 38 C.F.R. § 3.12(a).  A discharge or 
release under one of the conditions specified in this section 
is a bar to the payment of benefits unless it is found that 
the person was insane at the time of the committing offense 
causing such discharge or release or unless otherwise 
specifically provided.  See 38 U.S.C A. § 5303(b); 38 C.F.R. 
§ 3.12(b).  A discharge "under other than honorable 
conditions" is considered to have been issued under 
dishonorable conditions if it is determined that it was 
issued because of willful and persistent misconduct.  
However, a discharge because of a minor offense will not be 
considered to be willful and persistent misconduct if service 
was otherwise honest, faithful, and meritorious.  See 
38 C.F.R. § 3.12(d).  

The appellant had service from January 1971 to August 1974.  
His service personnel records reflect that he was absent 
without leave from May 3, 1971, to May 12, 1971; from July 6, 
1972 to January 9, 1973, and from December 18, 1973, to 
December 28, 1973. 

The appellant was also disciplined and/or counseled in 
service for offenses including being absent from his place of 
duty in June 1973; not making a conscientious effort to pay 
his bills in July 1973, August 1973 and again in December 
1973; failure to go to appointed place of duty on three 
occasions in July 1973; failure to obey a lawful order in 
December 1973, and being late for duty on seven occasions in 
February and March 1974.

Discharge proceedings reflect that he had a disregard of 
military discipline with a complete lack of motivation in the 
performance of his duties.  He was administratively 
discharged from service under other than honorable conditions 
characterized as being an Undesirable Discharge.

During a hearing held at the RO before the undersigned Judge 
in September 2006, the appellant testified regarding the 
circumstances leading to his discharge from service.  The 
appellant said that his experiences in Vietnam placed a lot 
of stress on him and this was one of the reasons that he went 
AWOL.  

After considering all of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim.  The Board finds that the multiple 
incidents of being absent without leave were persistent in 
nature and reflected a serious disciplinary problem.  The 
ongoing conduct of being absent for that length of time was 
not consistent with the honest, faithful, and meritorious 
service for which veteran's benefits are granted.  Moreover, 
the other incidents of misconduct reflect an ongoing pattern 
of disciplinary offenses which were not of an honorable 
nature.  

The Board also finds that the appellant was not insane at the 
time of the offenses which led to his discharge.  A 
serviceman applying for an insanity exception has the burden 
of presenting competent evidence of insanity at the time of 
commission of the offenses leading to discharge.  See 
Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  However, 
the appellant has not presented any evidence that he had a 
psychiatric disorder during service.  His service medical 
records are negative for any symptoms or diagnoses of a 
psychiatric disorder.  The report of a mental status 
evaluation performed in March 1974 reflects that he was fully 
alert, fully oriented, had a level mood, clear thinking, 
normal thought, good memory, and no significant mental 
illness.  Although there are post-service medical treatment 
records pertaining to psychiatric disorders, none of them 
contain any medical opinion to the effect that the appellant 
was insane during service.

For the foregoing reasons, the Board finds that the 
appellant's discharge from service under other than honorable 
conditions resulted from a pattern of willful and persistent 
misconduct.  As such his discharge is considered to have been 
issued under dishonorable conditions.  Accordingly, the Board 
concludes that the character of the appellant's discharge 
precludes entitlement to VA benefits pertaining to that 
period, except heath care.


ORDER

The character of the appellant's discharge from service 
precludes entitlement to VA benefits pertaining to that 
period, except heath care.  The appeal is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


